Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Specification
The specification and drawings have been reviewed and no clear informalities or objections have been noted.
	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 11 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 12, Applicant claims “an electrical conductivity of about 10-8 Siemens or less”.  It is unclear what unit is being claimed here.  In the instant disclosure, the electrical conductance is valued as Siemens per centimeter (as disclosed in paragraph 56 of the instant published Application).  As best understood, it appears as though Applicant intended to claim “Siemens per centimeter” and will be examined as such.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 6-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (US 2016/0064785).
Regarding claim 1, Kim discloses a composite cathode, comprising: 
a cathode conductor layer (14, composite cathode layer, see paragraph 80) comprising a mixed conductor (see paragraph 98, for example, that details the materials in the cathode layer which includes the electrolyte film combined with carbon black); and 
a cathode junction layer (interlayer 15, see paragraph 80) adjacent to the cathode conductor layer (see Fig. 1 which illustrates layer 14 adjacent to layer 15), the cathode junction layer comprising a solid electrolyte (see paragraph 80 which discloses that the interlayer 15 includes a solid electrolyte), 
wherein the mixed conductor has a lithium-ion conductivity and an electrical conductivity (all materials have a certain degree of ionic and electrical conductivity), and 
wherein the solid electrolyte has a lithium-ion conductivity (see paragraph 32 which discloses that the cathode interlayer includes a lithium ion conductive solid electrolyte). 
Regarding claim 2, Kim further discloses the cathode junction layer (interlayer 15) and the cathode conductor layer (14) are in contact with each other (see Fig. 1 and see paragraph 99 which discloses that the cathode paste/conductor layer is applied directly to the interlayer/junction layer).
Regarding claim 3, Kim further discloses the cathode junction layer has a thickness which is less than a thickness of the cathode conductor layer (see paragraph 41 which discloses that the interlayer/junction layer is thinner than the cathode layer). 
Regarding claim 4, Kim further discloses the cathode junction layer has a thickness of 0.1 micrometer to 5 micrometer (see paragraph 96 which discloses an embodiment where the cathode interlayer/junction layer is 1 micron). 
Regarding claims 6 and 7, Kim further discloses the cathode conductor layer is carbon-free/organic-compound free (see paragraph 55 which discloses that the cathode layer can include a conducting material as a porous material and discloses that the conduction material can be carbonaceous, or it can be a metallic mesh, as described in paragraph 57). 
Regarding claim 8, Kim further discloses the cathode conductor layer is a single layer (see paragraph 99 which discloses applying the cathode conductor layer as a single layer of paste). 
Regarding claim 9, Kim discloses the mixed conductor comprises an inorganic metal compound (see paragraph 55 which discloses that the cathode layer can include a conducting material such as a metallic mesh, as described in paragraph 57). 
Regarding claim 10, Kim further discloses the mixed conductor (14) comprises a compound represented by Formula 1:
Formula 1 – LixMyXz, 
wherein M comprises a transition metal element of Groups 3 to 12, a metalloid element of Groups 13 to 16, a metal of Groups 13 to 16 the Periodic Table, or a combination thereof, 
X comprises a nonmetallic element of Groups 15 to 17 of the Periodic Table, and x satisfies 0<x<5, y satisfies 0<y<6, and z satisfies 0<z<15 (see paragraph 51 which discloses a number of formulas that are encompassed by Formula 1 and see paragraph 58 which discloses the composite cathode/mixed conductor includes the first solid electrolyte and see paragraph 43 which discloses the first solid electrolyte can be one of the inorganic electrolytes listed in paragraph 51). 
Regarding claims 11 and 12, Kim does not explicitly teach the claimed electrical properties, but does teach the same materials used for the solid electrolyte in the junction layer/interlayer.  See paragraphs 67 and 70 of the instant published application which discloses the possible polymer electrolyte and lithium salt combinations, and see paragraphs 53 and 54 which disclose nearly identical compositions for the solid electrolyte.  As such, seeing that the composition of the solid electrolyte of Kim is nearly identical to that of the instantly disclosed solid electrolyte, similar electrical properties are assumed.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially  identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
Regarding claim 13, Kim discloses a lithium-air battery, comprising: 
a composite cathode (14, 15) comprising a cathode conductor layer (14) and a cathode junction layer (15), wherein the cathode conductor layer comprises a mixed conductor (see paragraph 98, for example, that details the materials in the cathode layer which includes the electrolyte film combined with carbon black) having a lithium-ion conductivity and an electrical conductivity (all materials have a certain electrical and ionic conductivity, including the solid electrolyte and the carbon black), and 
wherein the cathode junction layer (15) is adjacent to the cathode conductor layer (14) and includes a solid electrolyte (see Fig. 1 which illustrates 14 adjacent to 15 and see paragraph 80 which discloses that layer 15 includes a solid electrolyte); 
an anode (13, such as lithium metal, see paragraph 107 which discloses an example where the anode is a lithium metal); and 
an oxygen-blocking film (16) adjacent to the anode (see Fig. 1 which illustrates anode 13 adjacent to oxygen blocking film 16), 
wherein the cathode junction layer has a lithium-ion conductivity and an electrical conductivity (all materials have a certain degree of ionic and electrical conductivity). 
Regarding claim 14, Kim further discloses the cathode junction layer (interlayer 15) is disposed between the oxygen-blocking film (16) and the cathode conductor layer (14, see Fig. 1). 
Regarding claim 15, Kim further discloses the cathode conductor layer (14) and the cathode junction layer (15) are in contact with each other (see Fig. 1). 
Regarding claim 16, Kim further discloses the oxygen-blocking film (16) is in contact with the cathode junction layer (15, see Fig. 1). 
Regarding claim 17, Kim further discloses the cathode junction layer has a thickness which is less than a thickness of the oxygen-blocking film (see paragraph 41 which discloses that the interlayer/junction layer is thinner than the oxygen blocking layer). 
Regarding claim 18, Kim further discloses the cathode junction layer has a thickness of 0.1 micrometer to 5 micrometer (see paragraph 96 which discloses an embodiement where the cathode interlayer/junction layer is 1 micron). 
Regarding claim 19, Kim further discloses the cathode conductor layer comprises a mixed conductor (see paragraph 98, for example, that details the materials in the cathode layer which includes the electrolyte film combined with carbon black), 
the cathode junction layer (15) comprises a solid electrolyte (see paragraph 80 which discloses that the interlayer 15 includes a solid electrolyte), 
the mixed conductor comprises an inorganic electrolyte represented by Formula 1, and 
the solid electrolyte comprises a polymer electrolyte, an inorganic electrolyte, an organic-inorganic composite electrolyte, or a combination thereof (see paragraph 44 which 
Formula 1 – LixMyXz, 
wherein M comprises a transition metal element of Groups 3 to 12, a metalloid element of Groups 13 to 16, a metal of Groups 13 to 16 the Periodic Table, or a combination thereof, 
X comprises a nonmetallic element of Groups 15 to 17 of the Periodic Table, and x satisfies 0<x<5, y satisfies 0<y<6, and z satisfies 0<z<15 (see paragraph 51 which discloses a number of formulas that are encompassed by Formula 1 and see paragraph 58 which discloses the composite cathode/mixed conductor includes the first solid electrolyte and see paragraph 43 which discloses the first solid electrolyte can be one of the inorganic electrolytes listed in paragraph 51). 
Regarding claim 20, Kim further discloses the polymer electrolyte comprises an ionically conductive polymer (paragraph 46). 
Regarding claim 21, Kim further discloses the inorganic electrolyte comprises a glassy electrolyte, a ceramic electrolyte, a glass-ceramic electrolyte, or a combination thereof (paragraph 50). 
Regarding claim 22, Kim further discloses the organic-inorganic composite electrolyte comprises an ionically conductive polymer and an inorganic electrolyte (paragraph 52). 
Regarding claim 23, Kim further discloses the anode comprises lithium or an alloy comprising lithium (see abstract). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2016/0064785).
Regarding claim 5, Kim discloses that the cathode conductor layer/cathode layer is thicker than the interlayer/junction layer (paragraph 41) and teaches that the interlayer can be a thickness of 10 microns or less (paragraph 42).  This suggests that the cathode layer can be greater than 10 microns which overlaps the claimed range.  Kim, however, does not explicitly disclose the claimed range of 6-15 microns.  Arriving at the claimed range would have been obvious to one of ordinary skill in the art at the time of the invention.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP §2144.05(I)).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J MERKLING whose telephone number is (571)272-9813. The examiner can normally be reached Monday - Thursday 8am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J MERKLING/              Primary Examiner, Art Unit 1725